Order entered October 16, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00305-CV

                          IN THE INTEREST OF B.T.G., A CHILD

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-12707

                                            ORDER
        On August 21, 2013, the Court ordered Francheska Duffey, Official Court Reporter of the

330th Judicial District court of Dallas County, Texas, to file the court reporter’s record within

thirty days without requiring prepayment of costs. She did not do so. On October 2, 2013, we

again ordered her to provide the record without requiring prepayment of costs, extending her

deadline to do so for fifteen days from the date of that order. On October 11, 2013, Ms. Duffey

sent a letter to this Court requesting that appellant be required to pay for the reporter’s record.

We treat this letter as a motion for reconsideration. We DENY the motion and ORDER Ms.

Duffey to file the reporter’s record, without requiring prepayment of costs, within ten days of the

date of this order.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE